Citation Nr: 0829229	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  01-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.

This appeal was previously before the Board in August 2003 
and November 2005, when it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that in the course of attempting to 
corroborate one of the stressors the veteran claims to have 
caused him to develop PTSD, the National Archives and Records 
Administration suggested to the RO that it consult with the 
U.S. Navy's Operational Branch of the Washington Navy Yard 
for the command history of the ship on which the veteran 
served.  This, however, does not appear to have been 
accomplished.  Likewise, in its November 2005 remand, the 
Board sought a VA psychiatric examination and opinion that 
included a discussion that addressed whether any psychiatric 
disorder identified was related to the veteran's military 
service, including the agitation , anxiety and confusion 
reported in his service medical records.  This was not 
accomplished.  

Under these circumstances, the claim requires additional 
development.  Accordingly, the case is REMANDED for the 
following action:

1.	The RO should contact the U.S. Navy's 
Operational 
Branch of the Washington Navy Yard and 
request a search of the command history of 
the USS Mahan, as suggested by the 
National Archives and Records 
Administration, for reports of the ship 
coming under fire while the veteran served 
aboard it (between May 1962 and February 
1963), [or between September 10, 1962 and 
November 9, 1962, if the search 
requirements are limited a more narrow 
time period.] Such action should be fully 
documented in the claims folder, as well 
as any negative response.  

2.  Once the above development is 
completed, refer the file to the physician 
who examined the veteran for VA purposes 
in October 2007, or to another appropriate 
examiner if the original one is 
unavailable.  Ask this person to re-
familiarize herself with the veteran's 
pertinent history, and in the event any 
military stressor is verified, provide an 
opinion as to whether a correct 
psychiatric diagnosis(es) includes PTSD.  
Regardless of the outcome of the 
development to verify a claimed stressor, 
the examiner should also offer an opinion 
as to whether any psychiatric disorder 
identified is related to the veteran's 
military service, including the agitation, 
anxiety and confusion reported in the 
service medical records.  If it is 
necessary to examine the veteran to obtain 
the requested opinions, that should be 
arranged.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the requisite time period to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




